           Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 1 of 18




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW HAMPSHIRE

*************************************
Ian B. Freeman, et al.              *
        Plaintiffs                  *
                                    *
v.                                  *                           Case No. 1:20-cv-00963-LM
                                    *
City of Keene, et al.               *
        Defendants                  *
*************************************

      MEMORANDUM OF LAW WITH EXHIBITS 1 IN SUPPORT OF MOTION TO
                     DISMISS BY CITY OF KEENE


         NOW COMES Defendant City of Keene (“City”), by it counsel Gallagher, Callahan, &

Gartrell P.C., and submits this Memorandum of Law with Exhibits in support of its Motion to

Dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

                                                    INTRODUCTION

         Plaintiffs first seek a declaratory judgement to invalidate Ordinance O-2020-09-A, (the

“Ordinance”) (Count I). Plaintiffs specifically allege: 1) the City lacked the lawful authority to

enact the Ordinance, and 2) the Ordinance is preempted by the “Governor’s various Emergency

Orders” See Compl. ¶ 125-26. City will address these claims in City’s Argument I. Plaintiffs also

allege that the Ordinance violates their constitutional rights. Plaintiffs plead a First Amendment

free exercise of religion claim pursuant to 42 U.S.C. § 1983 (Count II); a First Amendment




1
 The Court may consider the attached City Exhibits A-G because when ruling on a motion to dismiss under Rule
12(b)(6) the Court may “consider not only the complaint but also facts extractable from documentation annexed to
or incorporated by reference in this complaint and matters susceptible to judicial notice.” Rederford v. U.S.
Airways, Inc., 589 F.3d 30, 35 (1st Cir. 2009); Watterson v. Page, 987 F.2d 1, 3-4 (1st Cir. 1993) (the First Circuit
makes exceptions for “documents the authenticity of which are not disputed by the parties; for official public
records; for documents central to plaintiffs’ claim; or for documents sufficiently referred to in the complaint”).

                                                           1
             Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 2 of 18




freedom of speech claim pursuant to 42 U.S.C. § 1983 (Count III); a Fourteenth Amendment

procedural due process claim (Count IV) pursuant to 42 U.S.C. § 1983; and a First Amendment

right of assembly claim (Count V) pursuant to 42 U.S.C. § 1983. Additionally, Counts II, III, &

V assert parallel violations of the New Hampshire State Constitution. Count II alleges a violation

of Part 1, Art. 6 of the New Hampshire Constitution and Counts III and V allege violations of

Part I, Art. 22 of the New Hampshire Constitution.2 City will address Plaintiff’s constitutional

claims in City’s Argument II.

          This Court should dismiss all counts alleged against City in Plaintiffs’ Complaint with

prejudice: including Plaintiff’s state constitutional claims. 3 As explained below, none of

Plaintiffs’ claims against City “state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). The Court should award the City reasonable attorneys’ fees to defend this action. 4

                                                      STATEMENT OF FACTS

          On August 6, 2020 City passed the Ordinance into law. See generally City Ex. A. The

Ordinance was adopted through the democratic process with a majority vote of the City Council,

see City Ex. B, and signed into law by the Mayor of Keene. See City Ex. A. In addition to the

vote and debate that occurred on August 6, 2020, there were public meetings that allowed for

public comment including testimony by public health authorities. See City Ex. C and D. Over the



2
 Plaintiffs’ Complaint stated Plaintiffs were “filing contemporaneously with this Complaint a Motion for a Temporary Restraining Order
and/or Preliminary Injunction.” Compl. n. 1. City has not been served with a Temporary Restraining Order and/or Preliminary Injunction,
so they are not addressed in this memorandum. City respectfully opposes the granting of any emergency relief to Plaintiffs.

3
 City asks the Court to rule on all state- and federal-law claims because they are inextricably intertwined on factual
and legal grounds. Ruling on all claims in this case would promote fairness, judicial economy, convenience, and
comity. See Wilber v. Curtis, 872 F.3d 15, 23 (1st Cir. 2017).
4
 “In any action or proceeding to enforce a provision of sections . . . 1980, and 1981 of the Revised Statutes [42
U.S.C. §§ 1981–1983, 1985, 1986], . . . the court, in its discretion, may allow the prevailing party, other than the
United States, a reasonable attorney’s fee as part of the costs . . . .” 42 U.S.C. § 1988 (emphasis added).


                                                                   2
         Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 3 of 18




course of these public meetings, many Keene residents provided essential feedback regarding the

proposed Ordinance, see id., the proposed Ordinance reviewed by the City Council on August 6,

2020 reflected input from the community. See City Ex. A (the certified copy of the Ordinance

shows legislative markups). All public meetings, including the ones discussed in this paragraph,

were properly posted in advance on the City’s website and links were provided allowing person

to join the meeting. See City of Keene, My City Government > Meeting Videos available at

https://ci.keene.nh.us/my-city-government/meeting-videos (last visited: Jan. 10, 2021) (showing

all public meetings through March 25, 2021).

       The purpose of the Ordinance is to slow the spread of COVID-19. See City Ex. A § 66-

170(a)-(h). The Ordinance recognizes that “COVID-19 has been determined to be a virulent

infectious disease threatening the public health and welfare of the country, and including

residents in the City of Keene.” Id. § 66-170(a). The Ordinance further notes that “[t]he best

means of slowing the spread of a virus is through minimizing close personal contact with

individuals in a public environment, social distancing, covering the mouth and nose by wearing a

proper face covering in a proper manner, and proper hand washing.” Id. § 66-170(e). The City

adopted the Ordinance to “minimize the threat to public health posed by the spread of

communicable disease such as COVID-19 within the community.” Id. § 66-170(h). The

Ordinance “automatically and immediately terminate[s], without the necessity of further action

by the City Council for the City of Keene, upon the termination of the COVID-19 State of

Emergency by the Governor of the State of New Hampshire.” Id. § 66-171(l). While the

Ordinance mentions communicable disease, the automatic sunset provision of the Ordinance,

makes clear that the Ordinance is limited in scope to New Hampshire’s COVID-19 State of

Emergency.



                                                 3
         Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 4 of 18




       The Centers for Disease Control and Prevention (“CDC”) has identified “Three Important

Ways to Slow the Spread of COVID-19” and one such method is to “wear a mask to protect

yourself and others and stop the spread of COVID-19.” See CDC, Things to Know about the

COVID-19 Pandemic (updated Jan. 5, 2021) available at https://www.cdc.gov/coronavirus/2019-

ncov/your-health/need-to-know.html (last visited: Jan. 10, 2021). Additionally, one day before

the City adopted its Ordinance, this Court signed ADM-1 Order 20-28 (“Order”) prohibiting

“persons who will not wear a mask or face covering that covers their noses and mouths” from

entering the Rudman Courthouse or Cleveland Federal Building. (United States District Court

for the District of New Hampshire, ADM-1 ORDER 20-28, D.N.H. (Aug. 5, 2020), available at

https://www.nhd.uscourts.gov/pdf/ADM%201%2020-28.pdf (last visited Dec. 16, 2020)). The

Order was enacted due to “public health and safety issues resulting from…COVID19.” Id. The

Order further noted that its requirements were “consistent with guidance from the Centers for

Disease Control and Prevention (CDC) and other public health authorities.” Id. It is undisputed

that when the City passed its Ordinance, the CDC was and continues to recommend

masking/face coverings to slow the spread of COVID-19.

       Plaintiffs’ Complaint refers to COVID-19 as a “feigned public health crisis.” Compl. ¶ 2.

Plaintiffs have not withdrawn their Complaint despite the fact that as of January 20, 2021, 59,437

citizens of New Hampshire have been infected with COVID-19 and 950 New Hampshire citizens

have died due to COVID-19. New Hampshire Department of Health and Human Services, New

Hampshire 2019 Novel Coronavirus (COVID-19) Summary Report (updated Jan. 21, 2021 at

9:00 AM) available at https://www.nh.gov/covid19/ (last visited: Jan. 21, 2021).

                                      STANDARD OF REVIEW




                                                4
          Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 5 of 18




        In ruling on a motion to dismiss under Rule 12(b)(6), the court will “accept the well-

pleaded facts as true, viewing factual allegations in the light most favorable to the plaintiff. To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Rederford v. U.S. Airways, Inc., 589 F.3d

30, 35 (1st Cir. 2009) (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009) (internal quotations and

citations omitted).

        A court ruling on a motion to dismiss under Rule 12(b)(6) may “consider not only the

complaint but also facts extractable from documentation annexed to or incorporated by reference

in this complaint and matters susceptible to judicial notice.” Rederford, F.3d at 35; Watterson v.

Page, 987 F.2d 1, 3–4 (noting that while courts ordinarily do not consider materials outside the

complaint when reviewing a motion to dismiss under Rule 12(b)(6), the First Circuit makes

exceptions for “documents the authenticity of which are not disputed by the parties; for official

public records; for documents central to plaintiffs’ claim; or for documents sufficiently referred

to in the complaint”).


                                                ARGUMENT


          I.    Court should Deny Plaintiffs’ Request for Declaratory Judgement

Count I: City’s Authority

        Plaintiffs allege that "the City lacked the authority to enact [the Ordinance] because the

state legislature did not expressly grant it any authority to enact an ordinance requiring citizens

to wear face masks or coverings." Compl. ¶ 125. In Cooper v. Sunnunu et al, No. 2020-CV-

00266 (N.H. Super. Ct. Jul. 13, 2020) (Colburn, J.), the New Hampshire Superior Court

considered a nearly identical argument to the one Plaintiffs assert in the instant case regarding



                                                  5
         Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 6 of 18




the authority of municipalities to pass laws promoting the public welfare. See City Ex. E. The

Plaintiff in Cooper alleged that the City of Nashua lacked lawful authority to enact a similar

Ordinance to the one adopted by City. See City Ex. F (Nashua Ordinance). The Superior Court

found that under New Hampshire law a municipality may enact an ordinance requiring the

wearing of a face mask during a pandemic.


       Although there exists no express authority for a city to enact an ordinance
       requiring the wearing of face masks during a pandemic, RSA 47:17, XV gives the
       City the power to make any other bylaws and regulations which may seem for the
       well-being of the city so long as no bylaw or ordinance is repugnant to the
       constitution or laws of the state. Moreover, the governmental authority known as
       the police power is an inherent attribute of state sovereignty. The police power is
       broad and includes such varied interests as public health safety, morals, comfort,
       the protection of prosperity, and the general welfare. The express and implied
       powers granted to towns by the legislature must be interpreted and construed in
       light of the police powers of the state which grants them. As such, municipalities
       are empowered to make bylaws for a variety of purposes which generally fall into
       the category of health, welfare, and public safety.

       Here, it is obvious that the purpose of the Ordinance is to slow or prevent the
       spread of a highly contagious and deadly virus. In other words, the Ordinance
       is clearly for the well being of the City's residents, visitors, and businesses. It
       follows that the Board of Aldermen was authorized to pass the Ordinance
       pursuant to RSA 47:17, XV as well as its general authority to enact laws
       protecting health, welfare, and public safety.

Cooper at *4 (citations, quotations, and footnotes omitted) (emphasis added); City Ex. E. City

adopts the above-quoted legal analysis of the New Hampshire Superior Court as its own

argument for the proposition that City had authority to enact the Ordinance. Specifically City

asserts that under RSA 47:17, XV “as well as its general authority to enact laws protecting

health, welfare, and public safety,” Id, the Ordinance does not exceed the City’s authority.




                                                 6
            Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 7 of 18



Count I: Preemption

       Plaintiffs’ second argument for declaratory judgement is that “Governor Sununu’s

numerous Emergency Orders addressing the Coronavirus preempt [the Ordinance].” See Compl.

¶¶ 126-128. Plaintiffs further allege that the Governor’s “Orders comprise a comprehensive

regulatory scheme governing the state’s response to the Coronavirus, and it demonstrates the

state’s intent to preempt the field by placing exclusive control in the state’s hands.”


       The New Hampshire Supreme Court has articulated the preemption doctrine.


       The preemption doctrine flows from the principle that municipal legislation is
       invalid if it is repugnant to, or inconsistent with, state law. Preemption may be
       express or implied. Here, the plaintiffs' argument is based upon implied
       preemption, which may be found when the comprehensiveness and detail of the
       State statutory scheme evinces legislative intent to supersede local regulation.
       State law also impliedly preempts local law when there is an actual conflict
       between the two. A conflict exists when a municipal ordinance or regulation
       permits that which a state statute prohibits or vice versa. Moreover, even when a
       local ordinance does not expressly conflict with a state statute, it will be
       preempted when it frustrates the statute's purpose.

Girard v. Town of Plymouth, 172 N.H. 576, 585 (2019) (internal citations and quotations

omitted).

       The Plaintiff in Cooper also made the argument that the City of Nashua was preempted

by the Governor’s Emergency Orders. Cooper at *5 (City Ex. E). The New Hampshire Superior

Court concluded that the Emergency Orders were not a “statutory scheme,” but even if the

Emergency Orders were a statutory scheme, the Nashua Ordinance was in alignment with the

scheme. Id. at *5-6. Like the Plaintiff in Cooper, Plaintiffs in the instant case cite “no New

Hampshire authority establishing that executive orders are the same as a ‘statutory scheme’ for

the purposes of the preemption doctrine.” Id. at *6. Additionally, the intent of the Ordinance is

not to preempt any of the Governor’s Executive Orders. See City Ex. A § 66-171(j) (discussing

                                                  7
         Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 8 of 18




preemption). Thus Plaintiffs have failed to plead sufficient factual information necessary to show

that the Governor’s Executive Orders establish a statutory scheme, and the Court should dismiss

Plaintiffs’ preemption claim.

       However, even if the Court finds that the Governor’s Executive Orders created a statutory

scheme, Plaintiffs’ preemption argument should be rejected because the Ordinance neither

expressly conflicts with the Executive Orders, nor frustrates their purpose. Plaintiffs’ Complaint

claims to provide examples of alleged conflicts between the Ordinance and the Executive Orders,

See Compl. § 128, however these examples fail to articulate any conflict between the Ordinance

and Executive Orders. First, Plaintiffs cite a conflict between the Ordinance and Emergency

Order 52. See id. Emergency Order 52 cites CDC guidance and states “the best way to prevent

illness is to avoid being exposed to COVID-19 by taking the following steps:… [c]over your

mouth and nose with a cloth face covering when around others.” See State of New Hampshire:

Office of The Governor Christopher T. Sununu, Emergency Order # 52 at *2, available

https://www.governor.nh.gov/sites/g/files/ehbemt336/files/documents/emergency-order-52.pdf

(last visited: Jan. 18, 2021). Plaintiffs further allege that Emergency Order 52 “merely..ask[s]

customers to wear face masks or coverings, but it does not require them to do so.” Compl. ¶ 126.

While the Ordinance requires certain members of the public to wear a face covering while

entering a business, City Ex. A § 171(a)-(c), the Emergency Orders do not preclude

municipalities from adding stricter safety requirements. As the Superior Court noted, “if

Governor Sununu intended to preempt all local control related to face coverings during this

pandemic, he could have used language to that effect.” Cooper at *5 (City Ex. E). Since the

intent of the emergency orders as well as the Ordinance is to slow the spread of COVID-19,

Plaintiffs’ claim that the Ordinance frustrates the purpose of the Emergency Orders should be



                                                 8
          Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 9 of 18




rejected. The Ordinance is not preempted and the Court should deny Plaintiffs a declaratory

judgement.


         II.    The Ordinance is Consistent with the United States and New Hampshire
                Constitutions: City has not Violated Plaintiffs’ Constitutional Rights

Count II: Free Exercise of Religion

        Plaintiffs’ free exercise of religion claim is entirely without merit because the Ordinance

does not impact churches or any similar religious organizations: nowhere in the Ordinance is

there any reference to churches or similar organizations. See generally City Ex. A. Further,

comments in the legislative history demonstrate that the Ordinance specifically excludes

churches or religious organizations. City Ex. C at *8 (“The City Attorney stated that he did not

include churches, on purpose…he did not include churches because of the concern with the First

Amendment overlay”).


        Even assuming, in arguendo, that churches are contained within definition of business, as

defined by City Ex. A § 171(d), Plaintiffs’ Complaint fails to plead with sufficient factual

particularity that City has violated their constitutional right to free exercise of religion.

Specifically Paragraph 135 of Plaintiffs’ Complaint states the Ordinance:


        …violate[s] Plaintiffs’ right to freely exercise their religious beliefs because it
        restricts them from engaging in church services, including those involving
        gatherings of more than 100 people, without wearing face masks or coverings,
        where such stringent restrictions do not exist on other secular businesses, such as
        airports, buses, trains, medical facilities, libraries, shopping malls, office
        environments, restaurants, factories, grocery stores, pharmacies, etc.

Compl. §135. This Ordinance does not concern churches or other religious organizations.

Nothing in the Ordinance treats churches or religious gatherings any differently than secular

businesses; the definition of business is defined in Ordinance § 66-171(d). City Ex. A § 66-

                                                   9
         Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 10 of 18




171(d). This definition of business treats religious organizations exactly the same as secular

businesses. Additionally, in their Complaint, Plaintiffs do not allege that the City has disrupted

or banned any of their religious traditions. See generally Compl. The City’s Ordinance contains

no one-hundred person limit on gatherings. See generally City Ex. A. This count should be

dismissed as Plaintiffs have failed to plead sufficient facts supporting the notion that the City has

interfered with their Free Exercise of Religion.


        In Binford, et. al. v. Sununu, Merrimack Cty. Super. Ct., 217-2020-CV-00152 (March

25, 2020) (Kissinger, J.) (City Ex. G), the New Hampshire Superior Court ruled on a Free

Exercise claim alleging violations of both the United States and New Hampshire Constitutions

against the Governor for his emergency orders. The Binford Court summarized Supreme Court’s

free exercise jurisprudence.


       The Free Exercise clause of the First Amendment prohibits the government from
       seeking "to ban such acts or abstentions only when they are engaged in for
       religious reasons." Emit Div., Dep't of Human Res. of Or. v. Smith, 494 U.S. 872,
       877 (1990) (superseded by statute on different grounds as stated in Holt v. Hobbs,
       574 U.S. 352 (2015)). That said, "a law that is neutral and of general applicability
       need not be justified by a compelling governmental interest even if the law has the
       incidental effect of burdening a particular religious practice." Church of the
       Lukumi Bablu Aye. Inc. v. City of Hialeah, 508 U.S. 520, 531 (1993).

Binford, at *20 (City Ex. G). The Binford Court held that when a government action does not

target religion and “is merely incidental to the neutral regulation and is otherwise reasonable

given the limited duration of the order and public health threat facing the citizens of this State,”

id., such government action does not violate a citizen’s free exercise of religion. Id.

The Ordinance’s Statement and Intent section shows that the purpose of the statute is to reduce

the spread of COVID-19 within the City of Keene. See Ex. A § 66-170(a)-(h). The Ordinance

has nothing to do with religion and Plaintiffs’ claim should be dismissed.

                                                   10
         Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 11 of 18




       Finally the Ordinance is constitutional because it passes the Lemon test. “First, the statute

must have a secular legislative purpose; second, its principal or primary effect must be one that

neither advances nor inhibits religion; finally, the statute must not foster ‘an excessive

government entanglement with religion.’” Freedom From Religion Found. v. Hanover Sch. Dist.,

626 F.3d 1, 9 (1st Cir. 2010) (citing Lemon v. Kurtzman, 403 U.S. 602, 612–13 (1971). The

Ordinance has a secular legislative purpose. The Ordinance’s Statement and Intent section shows

that the purpose of the statute is to reduce the spread of COVID-19 within the City of Keene. See

Ex. A § 66-170(a)-(h). The principal or primary effect of the statute is to mandate mask wearing

in businesses and apartment complexes. See id. § 66-171(a)-(d). Finally, there is no excessive

entanglement with religion as the Ordinance makes no distinction between religious and secular

organizations within the City and both religious and secular organizations are treated identically.

See id. § 66-171(d). The Court should dismiss Count II.


Count III: Freedom of Speech

       Plaintiffs allege that masks prevent Plaintiffs from “using facial expressions and other

facial mannerisms to express themselves.” Compl. § 151. "Where ... a law regulates speech only

incidentally, as a consequences of expressly regulating conduct, it will withstand first

amendment scrutiny if, in its application to incidental speech, it is no more restrictive than a

time, place, and manner regulation." State v. Comely, 130 N.H. 688, 691 (1988) (citing United

States v. O'Brien, 391 U.S. 367, 376-77 (1968)). “If a restriction is content-neutral, it must

satisfy a slightly less stringent test—it must be narrowly tailored to serve a significant

government interest. Ward v. Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746 (1989).

Content-neutral restrictions, however, must also leave open ample alternative channels for

communication. Id.” Doyle v. Comm'r, New Hampshire Dep't of Res. & Econ. Dev., 163 N.H.

                                                 11
         Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 12 of 18




215, 221 (2012) On its face the Ordinance is clearly content-neutral, because it does not to

prevent Plaintiffs from discussing specific content. Under both the United States and New

Hampshire State Constitutions, content neutral restrictions on speech “must be narrowly tailored

to serve a significant government interest.” State v. Lilley, 171 N.H. 766, 781 (2019) (internal

citations omitted). “The Court must determine whether the regulation: (1) is content-neutral; (2)

narrowly serves a significant governmental interest; and (3) allows for other opportunities for

expression.” Binford, et. al. v. Sununu, Merrimack Cty. Super. Ct., 217-2020-CV-00152 at *17

(March 25, 2020) (Kissinger, J.) (City Ex. E) (internal citations and quotations omitted).

        Plaintiffs’ Complaint alleges that the Ordinance is not content-neutral. Specifically

Plaintiffs allege that by forcing them to comply with the Ordinance, the City “expressly

prevent[s] them from one type of expression that communicates that disagreement: not wearing a

face mask or covering.” Compl. § 151. Plaintiffs have failed to plead with sufficient factual

particularity that the Ordinance is not content-neutral. In State v. Lilley, 171 N.H. 766, 781

(2019), cert. denied, 140 S. Ct. 858 (2020) the Defendants argued that a city ordinance

prohibiting public nudity, including the exposure of the female breast, was unconstitutional. Id.

at 766. One of the arguments the Defendants made was that because the ordinance specifically

forbade them from exposing their nipples, the ordinance was a content-specific restriction on

speech. See id. at 781. The Plaintiffs in the instant case make a nearly identical argument to the

Defendants in Lilley, namely that a prohibition on conduct is a content-specific restriction on

speech. The New Hampshire Supreme Court has explicitly rejected the logic underlying

Plaintiffs’ claim.

        There is nothing in the text of the ordinance itself that suggests that one group's
        viewpoint is to be preferred at the expense of others. It does not target nudity
        meant to advance women's rights or desexualize the female nipple. Rather, it
        prohibits all nudity, regardless of whether the nudity is accompanied by

                                                 12
         Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 13 of 18




       expressive activity. In that sense, the ordinance merely regulates the manner in
       which activities may be carried out in that they cannot be carried out in the nude.
       We, therefore, conclude that the ordinance is content-neutral.

Id. at 782. Lilley makes clear an ordinance can be content-neutral if it “merely regulates the

manner in which activities may be carried out.” Id. The holding in Lilley is also consistent with

United States Supreme Court precedent. See City of Erie v. Pap's A.M., 529 U.S. 277, 283, 120

S. Ct. 1382, 1388 (2000) (ruling that an ordinance prohibiting public nudity was content-neutral).

This Court should follow the precedent of the New Hampshire and United States Supreme

Courts and find that the Ordinance is a content-neutral.


       The second step of the constitutional analysis is to determine whether the restriction is

narrowly tailored to serve a significant government interest. Binford, at *19 (City Ex. E). “Courts

have long held that public health, safety, and welfare constitute a significant government interest.

See e.q. Rubin v. Coors Brewin. Co., 514 U.S. 476, 485 (1995)” Binford, at *18 (City Ex. E). The

purpose of the Ordinance is to slow the spread of COVID-19. See City Ex. A. § 66-170(a)-(h).

“COVID-19 has been determined to be a virulent infectious disease threatening the public health

and welfare of the country, and including residents in the City of Keene.” Id. § 66-170(a). No

reasonable trier of fact could find slowing the spread of COVID-19 is not a significant

government interest. Further the City adopted the Ordinance to “minimize the threat to public

health posed by the spread of communicable disease such as COVID-19 within the community.”

Id. § 66-170(h). The Ordinance is narrowly tailored because it will “automatically and

immediately terminate, without the necessity of further action by the City Council for the City of

Keene, upon the termination of the COVID-19 State of Emergency by the Governor of the State

of New Hampshire.” Id. § 66-171(l). In addition to the sunset provision, the Ordinance’s

masking requirement is limited in scope to cover situations in which it is likely that the citizens



                                                 13
         Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 14 of 18




of Keene will be in close contact with individuals outside of their immediate household. See id. §

66-171 (a)-(c). The Ordinance is narrowly tailored to serve a significant government interest

       Finally, the Ordinance allows for “other opportunities for expression.” Comely, 130 N.H.

at 691. Plaintiffs are able to criticize the Ordinance in any public forum. The Keene City

Government is democratically elected and representatives are accountable to the public. See City

of Keene, Keene City Carter: Section 3 — Municipal Elections available at

https://ci.keene.nh.us/my-city-government/keene-city-charter (last visited: Jan. 15, 2021).

Plaintiffs have voiced their opposition to the Ordinance without restriction by the City. Clearly,

this Ordinance allows for other opportunities for expression. This Court should dismiss Count

III for the foregoing reasons. The Ordinance is “(1) is content-neutral; (2) narrowly serves a

significant governmental interest; and (3) allows for other opportunities for expression.” Infra.

Count IV: Procedural Due Process

        Plaintiffs claim that the Ordinance “deprive[s] Plaintiffs and other citizens of their

privileges and liberty because [it] prevent[s] them from choosing whether or not to wear a face

mask or covering.” Compl. ¶ 158. Plaintiffs conclude the Ordinance violates their right to

procedural due process under the Fourteenth Amendment to the United States Constitution.” Id.

¶ 159. Plaintiffs have failed to plead a due process violation with sufficient factual particularity.

In Garcia-Gonzalez v. Puig-Morales, 761 F.3d 81, 88 (1st Cir. 2014), the First Circuit Court of

Appeals outlined the law and analysis a court should consider with respect to a due process claim

in this jurisdiction.


        The Due Process Clause of the Fourteenth Amendment provides that no state shall
        “deprive any person of life, liberty, or property, without due process of law.” U.S.
        Const. amend. XIV, § 1. Accordingly, “certain substantive rights—life, liberty,
        and property—cannot be deprived except pursuant to constitutionally adequate

                                                 14
         Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 15 of 18




       procedures.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541, 105 S.Ct.
       1487, 84 L.Ed.2d 494 (1985). “ ‘[T]he root requirement’ of the Due Process
       Clause” is that an individual must be provided notice and an opportunity to be
       heard prior to being “‘deprived of any significant property interest.’ ” Id. at 542,
       105 S.Ct. 1487 (quoting Boddie v. Connecticut, 401 U.S. 371, 379, 91 S.Ct. 780,
       28 L.Ed.2d 113 (1971)).

       In evaluating a procedural due process claim under the Fourteenth Amendment,
       we must determine “whether [the plaintiff] was deprived of a protected interest,
       and, if so, what process was his due.” Logan v. Zimmerman Brush Co., 455 U.S.
       422, 428, 102 S.Ct. 1148, 71 L.Ed.2d 265 (1982). Accordingly, “[t]o establish
       a procedural due process violation, the plaintiff ‘must identify a protected liberty
       or property interest and allege that the defendants, acting under color of state law,
       deprived [him] of that interest without constitutionally adequate process.

Garcia-Gonzalez v. Puig-Morales, 761 F.3d 81, 88 (1st Cir. 2014).

       Plaintiffs’ claim that they have been stripped of a fundamental right “choosing whether or

not to wear a face mask or covering.” Compl. ¶ 158. Courts have not adopted a formulaic

definition of a fundamental right and identifying fundamental rights “requires courts to exercise

reasoned judgment in identifying interests of the person so fundamental that the State must

accord them its respect.” Obergefell v. Hodges, 576 U.S. 644, 664, 135 S. Ct. 2584, 2598 (2015)

(internal citation omitted). The City strenuously denies that Plaintiffs have met their burden of

establishing that they are being denied a fundamental right. However, even assuming, in

arguendo, that Plaintiffs have been denied a fundamental right, there is no procedural due

process violation because Plaintiffs received adequate constitutional process.

       The Ordinance was adopted through the democratic process through a majority vote of

the City Counsel, see City Ex. B, and signed into law by the Mayor. See City Ex. A. The City

further repeats and incorporates all of the facts presented in the first paragraph of its “Statement

of Facts,” infra, showing that citizens of Keene had multiple opportunities to comment and

provide feedback on the Ordinance. Plaintiffs have neither been denied a fundamental right nor




                                                 15
        Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 16 of 18




been denied constitutional adequate process. Plaintiffs have failed to plead a proper claim for a

violation of Procedural Due Process, and this Court should dismiss Count IV.

Count V: Right of Assembly

       Plaintiffs claim that that the Ordinance violates their constitutional rights under both the

United States and State of New Hampshire Constitutions with respect to the Right of Assembly.

The New Hampshire Supreme Court has held that Part I, Article 32 of the State Constitution

       guarantees the same right to free speech and association” as does the First
       Amendment to the Federal Constitution. Opinion of the Justices, 121 N.H. 434,
       437 (1981). In interpreting Part I, Article 32, therefore, we rely upon federal cases
       interpreting the First Amendment to the Federal Constitution for
       guidance. See Associated Press v. State of N.H., 153 N.H. 120, 140, 888 A.2d
       1236 (2005).

Opinion of the Justices (Voting Age in Primary Elections II), 158 N.H. 661, 667 (2009). Thus, as

long as the City shows that Plaintiffs have failed to plead a proper cause of action with respect to

their First Amendment claims, the City will prevail on the state count as a matter of law. The

First Amendment of the United States Constitution states, “Congress shall make no law . . .

abridging . . . the right of the people peaceably to assembly.” Compl. ¶ 158. Further,

“peaceable assembly for lawful discussion cannot be made a crime.” De Jonge v. State of

Oregon, 299 U.S. 353, 365, 57 S. Ct. 255, 260 (1937). There is nothing in Plaintiffs’ Complaint

alleging that Plaintiffs have been prohibited by City from gathering to discuss grievances. The

only accusation that Plaintiffs assert with respect to Count V is that face coverings

        forbid [Plaintiffs] and other citizens from assembling and expressing their
       grievances in a clear way, or from using facial expressions and other facial
       mannerisms to do so. Further, they prevent them and other citizens from assembling
       to express their disagreement with the measures themselves because they expressly
       prevent them.

Compl. ¶ 164. The City has previously refuted the specific arguments made by Plaintiffs in

Paragraph 164 of their Complaint in this memorandum in the section entitled “Count III:

                                                 16
        Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 17 of 18




Freedom of Speech.” Infra. The City repeats and reincorporates all of its arguments in the above-

mentioned section to rebut the specific allegations made by Plaintiffs in Paragraph 164 of

Plaintiff’s Complaint. The City respectfully asks this Court to dismiss Plaintiffs’ Counts V for

the reasons previously stated in this memorandum. Plaintiffs have failed to plead any facts

against City in Count V that were not already alleged in Count III.

                                             CONCLUSION

       For the reasons set forth above, City respectfully requests that this Court dismiss all

counts against the City in Plaintiff’s Complaint with prejudice. Additionally, City respectfully

asks the Court to award City reasonable attorneys’ fees necessary to defend itself in this action.


                                              Respectfully submitted,

                                              CITY OF KEENE
                                              By Its Attorneys
                                              GALLAGHER, CALLAHAN & GARTRELL, PC.

Dated: January 22, 2021                       By: /s/ Charles P. Bauer
                                                      Charles P. Bauer, Esq. (NH Bar #208)
                                                      Donald P. Reape, Esq. (NH Bar #272973)
                                                      214 North Main St.
                                                      Concord, NH 03302
                                                      (603) 228-1181
                                                      bauer@gcglaw.com / reape@gcglaw.com


                                       LOCAL RULE 7.1

        I, Charles P. Bauer, hereby certify that I did not attempt to gain concurrence because this
is a dispositive motion.

Dated: January 22, 2021                       By: /s/ Charles P. Bauer
                                                      Charles P. Bauer, Esq. (NH Bar #208)




                                                 17
        Case 1:20-cv-00963-LM Document 5-1 Filed 01/22/21 Page 18 of 18




                                 CERTIFICATE OF SERVICE

         I, Charles P. Bauer, hereby certify that I have this date forwarded a copy of the foregoing
to all counsel of record through the court’s electronic filing system (ECF).


Dated: January 22, 2021                       By: /s/ Charles P. Bauer
                                                     Charles P. Bauer, Esq. (NH Bar #208)




                                                 18
